Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 


 Non-Final Rejection 

The Status of Claims:
Claims 1-12, 14-18, 21-25,35-38,42-44 are pending 
Claim 42 is rejected. 
Claims 1-12, 14-18, 21-25,35-38,43-44 are allowable.


DETAILED ACTION
1. 	Claims 1-12, 14-18, 21-25,35-38,42-44 are under consideration in this Office Action.

2.	It is noted that this application is a CON of PCT/US2019/054359 10/02/2019
which claims benefit of 62/870,529 07/03/2019 and claims benefit of 62/740,894 10/03/2018.

    Drawings
3.     None..
   
        IDS
4.         The IDS filed on 1/26/2022 is reviewed by the examiner. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre­AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 42 recites the limitation "Compound Nos. 401-563 and 566-584 in Table 1, " without named compounds is vague and indefinite. It is unclear what the scope of the limitation "Compound Nos. 401-563 and 566-584 in Table 1, " "
 are. Claims must stand alone to define the claimed  invention, and  the claim referring to the specification is not permitted. The examiner recommends to  replace "Compound Nos. 401-563 and 566-584 in Table 1" with real chemical names.


Conclusion

Claim 42 is rejected. 
Claims 1-12, 14-18, 21-25,35-38,43-44 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/8/2022